Name: Council Regulation (EEC) No 823/85 of 27 March 1985 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 1 April to 14 April 1985
 Type: Regulation
 Subject Matter: prices;  economic policy
 Date Published: nan

 No L 91 /4 Official Journal of the European Communities 30 . 3 . 85 COUNCIL REGULATION (EEC) No 823/85 of 27 March 1985 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 1 April to 14 April 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the 1985/86 marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to fix the production aid and the guide price for those dried fodder products, for which the marketing year expires on 31 March 1985, lor the period 1 to 14 April 1985, Having, regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission, Article 1 For the period 1 to 14 April 1985 the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 8,41 ECU per tonne for the products referred to in Article 1 (b) and (c) of the said Regulation .Having regard to the opinion of the EuropeanParliament (3), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the fixed production aid for dried fodder must be such as to bring abbut an improvement in the Community's protein supplies ; Article 2 For the period 1 to 14 April 1985 the guide price for the products referred to in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be 177,15 ECU per tonne . This price refers to a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight. Whereas, under Article 4 of the same Regulation, a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas, under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas, in view of the characteristics of the market in question, the percentage should be set at 100 % for the products referred to in the first indent of Article 1 (b) and (c) of Regulation (EEC) No 1117/78 and at 50 % for the products referred to in the second indent of Article 1 (b) of that Regulation ; Article 3 For the period 1 to 14 April 1985 the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be :  100 % for the products referred to in the first indent of Article 1 (b) and (c) of the said Regula ­ tion,  50 % for the products referred to in the second indent of Article 1 (b) of the said Regulation . Article 4 This Regulation shall enter into force on 1 April 1985. (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983, p. 29 . (3) Opinion delivered on 14 March 1985 (not yet published in the Official Journal). No L 91 /530 . 3 . 85 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1985. For the Council The President F. M. PANDOLFI